DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.  Claims 1-7 and 9-21 were previously pending.  Claim 21 has been cancelled.  Claim 22 has been added.  Claims 1-7, 9-20 and 22 are currently pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/14/22, with respect to the rejection(s) of independent claims 1 and 10 under 35 USC 102 have been fully considered and are partially persuasive as further explained below.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0121350 to Cella et al. (“Cella”).  Tu discloses an agricultural implement in the form of a vehicle (Fig. 1) as it is well known that a vehicle, such as a truck or tractor, is commonly used in agricultural related settings or operations.  A vehicle has a frame and a plurality of ground engaging tools/wheels configured to thereby “work a field” by moving the vehicle through the field during the “agricultural operation”.  However, since Tu does not specifically disclose receiving performance data of a vehicle during an agricultural operation, the Examiner introduces Cella which discloses the monitoring of wheel noise of a vehicle working a field during an agricultural operation, see paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065.

Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.  The applicant argues that one of ordinary skill in the art would not be motivated to modify the cameras of Tu to be movable in view of the cameras of Lane.
The Examiner disagrees and the rejection in view of Lane is maintained below.  As disclosed in Lane paragraph 30, it is advantageous to mount the camera on a pan and tilt assembly so that the camera can be adjusted/aimed through a GUI ensuring that the desired object is being captured by the camera.  Further, Lane's known technique of controlling movement of a camera towards an area/target of interest would have been recognized by one skilled in the art as applicable to the "base" process of Tu and the results would have been predictable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-3, 6, 7, 9-12, 15-18 and 22 are rejected under 35 U.S.C. 103 as being anticipated by US 2003/0136192 to Tu et al. (“Tu”) (cited on PTO-892 8/31/21) in view of US 2019/0121350 to Cella et al. (“Cella”).

As to claim 1, Tu discloses a system for detecting the operating condition of components of an agricultural implement, the system comprising: 
an agricultural implement having a frame and plurality of ground engaging tools supported by the frame, the plurality of ground engaging being configured to work a field during an agricultural operation (Fig. 1 and paragraphs 4, 15, wherein Tu discloses an agricultural implement, based on the broadest reasonable interpretation of the limitation, in the form of a vehicle (Fig. 1) as it is well known that a vehicle, such as a truck or tractor, is commonly used in agricultural related settings or operations.  A vehicle has a frame and a plurality of ground engaging tools/wheels supported by that frame.  It can also be argued that when the vehicle/tractor/truck is being driven in an agricultural setting, such as through a field, then the plurality of ground engaging tools/wheels would be configured to thereby work the field by moving the vehicle through the field during the “agricultural operation”); 
a first sensor comprising one of an acoustic sensor OR a vision-based sensor, the first sensor being supported on the agricultural implement OR on a work vehicle towing the agricultural implement (Figs. 4a, 4b, element 14 and paragraphs 17 and 23, wherein each microphone corresponds to an acoustic sensor), ; 
OR the vision-based sensor (Figs. 4a, 4b, element 32 and paragraph 27, wherein the camera corresponds to the vision based sensor); and 
a controller communicatively coupled to the first and second sensors (Figs. 2, 3, and paragraph 21), the controller being configured to: 
receive performance data from the first sensor indicative of a performance of the agricultural implement (paragraphs 17 and 18, wherein a data signal indicative of the wheels performance is received from the microphones) 
monitor the performance data received from the first sensor and identify an area of interest relative to the agricultural implement (Fig. 2 and paragraphs 17, 18 and 24, wherein the signal from the microphone is monitored and an intensity of light emitting devices are varied according to noise level allowing for identification of defective wheel and thus a corresponding area of interest associated with the microphone and that wheel of the vehicle/implement), and 
control an operation of the second sensor to collect component data indicative of an operating condition of at least one component of the agricultural implement located within the area of interest (Fig. 2 and paragraphs 9, 27, wherein each camera located in the same area of interest identified as indicating a potential defect by the microphone is controlled to collect component data indicative of an operating condition of that wheel of the vehicle).
Tu does not disclose expressly receiving performance data of a vehicle during an agricultural operation.

an agricultural implement having a frame and plurality of ground engaging tools supported by the frame, the plurality of ground engaging being configured to work a field during an agricultural operation (paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065, wherein a vehicle being used in an agricultural operations corresponds to an agricultural implement and has a frame and a plurality of ground engaging tools/wheels supported by that frame which work the field by moving the vehicle through the field during the “agricultural operation”); 
a first sensor comprising one of an acoustic sensor OR a vision-based sensor, the first sensor being supported on the agricultural implement OR on a work vehicle towing the agricultural implement (paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065, wherein a noise sensor corresponds to an acoustic sensor and is being supported by the vehicle);
a second sensor (paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065, wherein the monitoring system comprises a plurality of sensors); and
a controller communicatively coupled to the first and second sensors (paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065, wherein the monitoring system is coupled to and controls the sensors), the controller being configured to: 
receive and evaluate performance data from the first sensor indicative of a performance of the agricultural implement during the agricultural operation (paragraphs 12, 552, 553, 649, 1042, 1049, 1051, 1065, wherein noise patterns are received from the noise/acoustic sensor are indicative of the performance of the of the wheels of the vehicle during the agricultural operation).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of receiving performance data from a first sensor indicative of a performance of an agricultural implement during an agricultural operation, as taught by Cella, into the system for detecting the operating condition of components of an agricultural implement disclosed by Tu.
The suggestion/motivation for doing so would have been to provided improved method and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in heavy industrial environments (e.g. agriculture) (Cella, paragraphs 12 and 553).
	Further, Cella's known technique of receiving performance data from a first sensor indicative of a performance of an agricultural implement during an agricultural operation would have been recognized by one skilled in the art as applicable to the "base" process of Tu and the results would have been predictable.
Therefore, it would have been obvious to combine Tu with Cella to obtain the invention as specified in claim 1.

As to claim 2, the combination of Tu and Cella discloses the system of claim 1, wherein, WHEN the first sensor is the acoustic sensor, the performance data comprises acoustic data indicative of an acoustic parameter of a sound deriving from the area of interest, the controller being configured to compare the acoustic parameter to an acoustic parameter threshold and identify the area of interest when the acoustic parameter differs from the acoustic parameter Tu, paragraph 24, wherein the signal (i.e. acoustic data) received from each microphone is compared with a frequency threshold, as a part of the filter, and the associated area of interest is identified as defective when the signal differs from signals filtered using the frequency threshold used by the filter). 

As to claim 3, the combination of Tu and Cella discloses the system of claim 2, wherein the acoustic data generated by the acoustic sensor further comprises data indicative of a location of the area of interest relative to the acoustic sensor (Tu, fig. 2 and paragraphs 17, 18 and 24, wherein a data indicative of a location of the area of interest associated with the microphone is included).

As to claim 6, the combination of Tu and Cella discloses the system of claim 1, wherein, WHEN the first sensor is the vision-based sensor, the performance data comprises image data of a field worked by the implement, the controller being configured to identify the area of interest based at least in part on the image data of the field (Parent claim 1 requires the first sensor be either acoustic or vision-based.  The prior art is thus required to only address one, making the other alternative optional.  The combination of Tu and Cella discloses that the first sensor is acoustic making limitations referring to “when” the first sensor is vision-based an optional scenario and are not considered to further limit the scope.  Therefore this limitation is considered disclosed by the prior art combination of Tu and Cella based on the broadest reasonable interpretation.  See MPEP 2111.04 and 2143.03 which states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.”).  

As to claim 7, the combination of Tu and Cella discloses the system of claim 6, wherein the controller is configured to analyze the image data to detect a worked area of the field that is indicative of an impaired operating condition of at least one component of the agricultural implement, the area of interest relative to the agricultural implement being identified based on the location of the worked area of the field relative to the agricultural implement (Claim 7 further refers to the optional alternative scenario in which the first sensor is vision based and thus the combination of Tu and Cella is considered to disclose this limitation for the same reasoning discussed with regards to claim 6 above).  

As to claim 9, the combination of Tu and Cella discloses the system of claim 6, wherein, when the second sensor is the acoustic sensor, the component data comprises acoustic data indicative of an acoustic parameter of a sound produced by the at least one component located within the area of interest, the controller being configured to receive the acoustic data from the acoustic sensor and determine that the at least one component has an impaired operating condition when the acoustic parameter differs from an acoustic parameter threshold (Claim 9 further refers to the optional alternative scenario in which the first sensor is vision based and thus the combination of Tu and Cella is considered to disclose this limitation for the same reasoning discussed with regards to claim 6 above).

As to claims 10-12, please refer to the rejection of claims 1-3 above.

As to claim 15, the combination of Tu and Cella discloses the method of claim 10, wherein, WHEN the first sensor is the vision-based sensor, the performance data comprises image data of a field worked by the agricultural implement (Parent claim 10 requires the first sensor be either acoustic or vision-based.  The prior art is thus required to only address one making the other alternative optional.  The prior art combination of Tu and Cella discloses that the first sensor is acoustic making limitations referring to “when” the first sensor is vision-based an optional scenario and are not considered to further limit the scope.  Therefore this limitation is considered disclosed by the prior art combination of Tu and Cella based on the broadest reasonable interpretation.  See MPEP 2111.04 and 2143.03 which states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.”). 

As to claim 16, the combination of Tu and Cella discloses the method of claim 15, wherein identifying the area of interest comprises analyzing the image data to detect a worked area of the field that is indicative of an impaired operating condition of at least one component of the agricultural implement and identifying the area of interest based on the location of the worked area of the field relative to the agricultural implement (Claim 16 further refers to the optional alternative scenario in which the first sensor is vision based and thus the combination of Tu and Cella is considered to disclose this limitation for the same reasoning discussed with regards to claim 10 above).  

As to claim 17, the combination of Tu and Cella discloses the method of claim 15, wherein identifying the area of interest comprises controlling a user interface to display the image data and receiving a user input from an operator via the user interface identifying the area of interest (Claim 17 further refers to the optional alternative scenario in which the first sensor is vision based and thus the combination of Tu is Cella is considered to disclose this limitation for the same reasoning discussed with regards to claim 10 above).  

As to claim 18, the combination of Tu and Cella discloses the method of claim 15, wherein, when the second sensor is the acoustic sensor, the component data comprises acoustic data indicative of an acoustic parameter of a sound produced by the at least one component located within the area of interest, the method further comprising receiving, with the computing device, the acoustic data from the acoustic sensor and determining that the at least one component has an impaired operating condition when the acoustic parameter differs from an acoustic parameter threshold (Claim 18 further refers to the optional alternative scenario in which the first sensor is vision based and thus the combination Tu and Cella is considered to disclose this limitation for the same reasoning discussed with regards to claim 10 above).

As to claim 22, the combination of Tu and Cella discloses the system of claim 1, wherein the area of interest includes at least one of the plurality of ground engaging tools (Tu, fig. 2 and paragraphs 17, 18 and 24, wherein the signal from the microphone is monitored and an intensity of light emitting devices are varied according to noise level allowing for identification of defective wheel and thus a corresponding area of interest associated with the microphone and that particular ground engaging tool/wheel of the vehicle/implement ).


Claims 4, 5, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0136192 to Tu et al. (“Tu”) in view of US 2019/0121350 to Cella et al. (“Cella”) in further view of US 2006/0180760 to Lane et al. (“Lane).

As to claim 4, the combination of Tu and Cella discloses the system of claim 2 wherein, when the second sensor is the vision-based sensor, the component data comprises image data of the at least one component located within the area of interest, the controller being configured to receive the image data from the vision-based sensor (Tu, Figs. 4a, 4b, element 32 and paragraph 27, wherein the camera corresponds to the vision based sensor that sends image data of a component within the area of interest to the controller).
The combination of Tu and Cella does not disclose expressly the controller being configured to… determine whether the at least one component has an impaired operating condition based on the image data.
Lane discloses using a vision-based sensor to collect component data comprising image data of the at least one component located within an area of interest, a controller being configured to receive the image data from the vision-based sensor and determine whether the at least one component has an impaired operating condition based on the image data (paragraphs 32-39).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining whether a component has an impaired operating condition based on image data, as taught by Lane, into the system for detecting the operating condition of components of an agricultural implement as disclosed by the combination of Tu and Cella.
The suggestion/motivation for doing so would have been to provide automatic inspection and analysis of wheels on a vehicle (Lane, paragraph 11).
	Further, Lane's known technique of determining whether a component has an impaired operating condition based on image data would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Tu and Cella, and the results would have been predictable.
Therefore, it would have been obvious to combine Tu and Cella with Lane to obtain the invention as specified in claim 4.

As to claim 5, the combination of Tu and Cella discloses the system of claim 1 wherein, when the second sensor is the vision-based sensor, the component data comprises image data of the at least one component located within the area of interest, the controller being configured to receive the image data from the vision-based sensor (Tu, Figs. 4a, 4b, element 32 and paragraph 27, wherein the camera corresponds to the vision based sensor that sends image data of a component within the area of interest to the controller).

Lane discloses using a vision-based sensor to collect component data comprising image data of the at least one component located within an area of interest, a controller being configured to control the operation of an actuator to move the vision-based sensor such that a field of view of the vision-based sensor is directed towards the area of interest (paragraph 30).
Tu, Cella & Lane are combinable because they are from the same art of sensor based processing and monitoring.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of controlling operation of an actuator to move the vision-based sensor such that a field of view of the vision-based sensor is directed towards the area of interest, as taught by Lane, into the system for detecting the operating condition of components of an agricultural implement as disclosed by the combination of Tu and Cella.
The suggestion/motivation for doing so would have been to ensure that the desired object is being captured by the camera (Lane, paragraph 30).
	Further, Lane's known technique of controlling operation of an actuator to move the vision-based sensor such that a field of view of the vision-based sensor is directed towards the area of interest would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Tu and Cella, and the results would have been predictable.


As to claims 13 and 14, please refer to the rejections of claims 4 and 5, respectively, above.

As to claim 19, the combination of Tu and Cella discloses the method of claim 10.
The combination of Tu and Cella does not disclose expressly determining, with the computing device, that the at least one component located within the area of interest has an impaired operating condition based on the component data received from the second/vision-based sensor and initiating, with a computing device, a control action in response to determining that the at least one component has an impaired operating condition.
Lane discloses determining, with a computing device, that at least one component located within an area of interest has an impaired operating condition based on component image data received from a second/vision-based sensor and initiating, with the computing device, a control action in response to determining that the at least one component has an impaired operating condition (paragraphs 32-39, wherein an operator of the vehicle is sent an alarm when a component has an impaired operating condition).
Tu, Cella & Lane are combinable because they are from the same art of sensor based processing and monitoring.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining whether a component has an impaired operating condition based on image data and initiating a control 
The suggestion/motivation for doing so would have been to provide automatic inspection and analysis of wheels on a vehicle (Lane, paragraph 11).
	Further, Lane's known technique of determining whether a component has an impaired operating condition based on image data and initiating a control action in response would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Tu and Cella and the results would have been predictable.
Therefore, it would have been obvious to combine Tu and Cella with Lane to obtain the invention as specified in claim 19.

As to claim 20, the combination of Tu, Cella and Lane discloses the method of claim 19, wherein the control action comprises adjusting at least one of a ground speed of the agricultural implement OR notifying an operator of the implement of the impaired operating condition of the at least one component (Tu, paragraph 18 and Lane, paragraph 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON W CARTER/Primary Examiner, Art Unit 2665